Frances Jones Clow v. Commissioner.Clow v. CommissionerDocket No. 111241.United States Tax Court1943 Tax Ct. Memo LEXIS 62; 2 T.C.M. (CCH) 982; November 3, 1943*62  LEECH Order LEECH, Judge: On April 14, 1943, this Court promulgated its Findings of Fact and Opinion, through Division number 6, directing that "Decision will be entered under Rule 50". On May 4, 1943, that Opinion was served on both parties, and is reported at  . On June 3, 1943, petitioner filed a motion for rehearing and reconsideration which motion was, on June 4, 1943, denied. On September 15, 1943, the matter came on regularly for hearing under Rule 50 upon the proposed recomputation of the respondent and the counter-proposal by the petitioner which included a formal objection to the recomputation submitted by the respondent. The premises considered, the necessity of supplementing our Findings of Fact and Opinion heretofore promulgated, as above stated, is apparent. Wherefore, it is ORDERED: (1) That the order of denial of the above mentioned motion for reconsideration be and the same is hereby vacated; (2) That the Findings of Fact and Opinion heretofore promulgated, to which reference is hereinabove made, be and the same are hereby modified as follows: The following additional fact is found: Petitioner did not have in substance, the *63  ownership of the corpora of these trusts during the taxable years. At the end of the Opinion, just prior to the direction of the entry of the decision, shall be added the following: Respondent supports his determination on another ground, to wit: that the contested income was taxable to petitioner under section 22(a), upon the authority of  . He argues this position here secondarily to his contention just discussed. We feel constrained to observe, however, that, in our opinion, there is no merit in this latter position. When we consider all of the factors here relevant to the determination of this contention, as we must do, it is not believed that petitioner remained, in substance, the owner of the corpora of these trusts during the tax years. We have so found. Consequently, there is no premise for the application of section 22(a).   , and cases cited therein. (3) In all other respects, the Findings of Fact and Opinion heretofore promulgated, as above set out, shall be and remain exactly as so promulgated. (4) The parties are directed to file recomputations*64  under Rule 50 in accordance with the Opinion heretofore promulgated as herein modified.